Citation Nr: 1015413	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-23 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision issued in July 2004 by the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the Veteran served in the Republic of 
Vietnam and has coronary artery disease that required 
coronary artery bypass graft surgery.  Although the Veteran 
has previously filed and been denied service connection for 
coronary artery disease, the Board observes that there are 
pending regulations with regard to a connection between 
ischemic heart disease and herbicide exposure.  Therefore, 
the RO should take any action it deems appropriate with 
respect to the Veteran's coronary artery disease. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board notes that a January 2002 VA treatment 
record shows that the Veteran had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1975.  Records related to the application and 
award of these benefits are not associated with the claims 
file and should, therefore, be obtained prior to further 
adjudication of the claim.  Murinscak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

With regard to the merits of the claim, the Board observes 
that the Veteran is claiming that his currently diagnosed 
PTSD is a result of traumatic experiences in service, which 
include the deaths of other service members and rocket and 
mortar attacks on his base camp.  With regard to the latter, 
the Board notes that the Veteran's service personnel records 
show that he served in Vietnam from January 10, 1966 to June 
7, 1967 with Company B of the 266th Quartermaster Battalion, 
and that the Veteran has indicated that his camp was mortared 
almost constantly while he was in Vietnam.  The Veteran has 
been unable to provide approximate dates for any specific 
mortar attack; however, the Board determines that the 
frequency of the mortar attacks described by the Veteran 
suggests that such attacks would have occurred multiple times 
during any given three month period.  Therefore, the Board 
finds that efforts should be made to verify the occurrence of 
rocket and mortar attacks on the base camp of the 266th 
Quartermaster Battalion through the U.S. Army and Joint 
Services Records Research Center (JSRRC) and any other 
appropriate sources. 

Accordingly, the case is REMANDED for the following action:

1.	Request corroboration from JSRRC and 
any other appropriate sources of the 
occurrence of rocket and mortar attacks 
on the base camp where the 266th 
Quartermaster Battalion was located 
during the three-month window from 
January 10, 1966 through April 10, 
1966.  All requests and responses, 
positive and negative, should be 
documented in the claims file.  

2.	Regardless of the outcome of the above 
action, schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of his claimed PTSD.  The 
claims file should be made available to 
the      examiner, and the examination 
report should reflect that such review 
occurred.  Upon review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following:

Is it at least as likely as not that 
any diagnosed acquired psychiatric 
disorder is causally or etiologically 
related to a verified in-service 
stressor or is otherwise related to 
the Veteran's military service?

A rationale for any opinion advanced should be  
provided.  The examiner should also identify the 
sources 
consulted in forming the opinion. 

3.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
May 2006 statement of the case.  If the 
claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



